IN THE UNITED STATES COURT OF APPEALS FO

 

CIRCUIT OF PENNSYLVANIA
Justin Everett
V. Court of Appeals Docket No.
Fieldworks INC., et al

(Civil Action No. 2:17-cv-1495)

NOTICE OF APPEAL (On several Judge Nicholas Ranjan Orders)

Notice is hereby given that Justice Everett, Plaintiff, with In Forma Pauperis already
granted (Doc. 1), in the above named case, now appeals to the United States Court of
Appeals for the Third Circuit from the final orders given by Rangan or Documents 113
through 115, filed August 22nd, 2019 of the now closed civil action. We believe the case
was improperly dismissed and that I win the Poulis factors six to nothing. But I guess

that's what appeals are for. And again: Great job Federalist Society.

I suppose this appeal might be unnecessary if the appeals court rules that my first appeal

was proper. But I'm pretty sure this one is proper.
Respectfully,
Justin Everett

Date: 9-21-19
Signature: Just Everett

Certificate of Service

I certify that on the_21 day of Sept 2019 this
statement will be emailed or mailed to the Defendant's
lawyers and a copy was either mailed or delivered to the

clerk's office.

Signature: Justiw Everett
Date: 9-21-19
“‘panuasas SqYyBH [Ty “BLOZ 4990320 ‘a2yUas [P3S0d “S'N © Jpldd “8/eS94 20) Ou s) BujBexsed sys “maey [eJoPay JO VONRPOJA e Bq APU asNs{y
“SqUOWAIYS GEN AWOL Bulpuas ul asn JO Ajaj0s Pap|Acsd Ss] PUR .82|AU9S [e1S0g “S'N OY JO Aadoud 8y) 5} BuySexoed syyy

 

“SQ & $1 48/om winw)xew oy) ‘syuaWdjys jouo}yeusaqU] 404 "SQ] OZ 5] 145)0M WnwyxeW 04) ‘syuaWUd)ys 3,ys0WOg 10g ae Aju

te

-

SSN IWNOLLYWNUYSLNI ONY DLLSSWOd uOd GLOe Move ‘azz 19qe7
Lit Gna. EE]
064T 90161 vq ‘e1ydjapepyg
VS Joye 109g
9SNOYLNOD Sn ooiz

HMI PAL
od} Joy speaddy jo yn09 saqeyg pap

(400},7 3sT%) yIIZQ ay Jo ao4YJQ

OL
*Woud
Woo'Sasn iv $f Lista *¥ TIWW *¥
“Biusaning ALINOLd

~

|

dNdid/WOo'sdsn

 

“@POd YD oy) uvos
‘dnysiq abeyseg

; : wa
Say anpeyosso, 1) oH ASS
—_

y
ye

Se
VL CE9E 2920 SHOE VLOG PLLG

: |
e
8

# ONINDVUL SdSN

*2FDIAUZS TULSOd

990-000-121 -0602

 

“AIINGAS TVLSOd

e/-L6Xe/Leb-do

~——I

 

7L0000L0000

Ajuo 3y3s01

‘pauinbas eq Aew jaqe| uojes

SWO]SNd eB ‘A|jeuoHEWAa}U! pasn |
*OUl|UO sayjddns

«8|QeIIBAR di

“BSUBINSU] [PUONEUWALY pi
"suoljeUusep JEUNE

Jofew Auew 0} papnjou! wiONIMOWHL |
«#Peyioeds Auaaljap jo

TIVWIN
ALIBOIE

——

 

SALVLS GILINN =

 

 

TWAS OL ATWAld SSI4d

 
